[Cite as State v. Puckett, 2012-Ohio-6014.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. Patricia A. Delaney, P. J.
        Plaintiff-Appellee                        Hon. Sheila G. Farmer, J.
                                                  Hon. John W. Wise, J.
-vs-
                                                  Case No. CT2012-0031
JOSHUA PUCKETT

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case No. CR2012-0003


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        December 19, 2012



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

ROBERT L. SMITH                                ERIC J. ALLEN
ASSISTANT PROSECUTOR                           713 South Front Street
27 North Fifth Street                          Columbus, Ohio 43206
Zanesville, Ohio 43701
Muskingum County, Case No. CT2012-0031                                                  2

Wise, J.

      {¶1}   Appellant Joshua Puckett appeals from his convictions, in the Court of

Common Pleas, Muskingum County, for breaking and entering, motor vehicle theft,

arson, and evidence tampering. The relevant facts leading to this appeal are as follows.

      {¶2}   On or about June 27, 2011, appellant and a co-defendant broke into a

shed on private property in Zanesville, Ohio and took tools and equipment. They also

stole a Ford truck parked on the property, which was later abandoned and set on fire.

      {¶3}   On January 6, 2012, appellant was indicted on one count of breaking and

entering (a felony of the fifth degree), one count of theft (a misdemeanor of the first

degree), one count of arson (a felony of the fourth degree), one count of vandalism (a

felony of the fifth degree), one count of theft of a motor vehicle (a felony of the fourth

degree), and one count of tampering with evidence (a felony of the third degree). On

January 9, 2012, appellant was arrested and taken into custody.

      {¶4}   Appellant was thereafter arraigned and was appointed counsel.

      {¶5}   On March 20, 2012, appellant entered pleas of guilty to all six counts.

Pursuant to a plea agreement executed prior to the plea hearing, the State agreed to

recommend, and appellant agreed to accept, a recommendation that appellant be

placed on community control, with restitution orders. The trial court merged count two,

theft, with count one, breaking and entering. The court also merged count four,

vandalism, with count three, arson. However, the court sentenced appellant to an

aggregate term of twenty-four months in prison. This consisted of a prison term of

twelve months on count one, twelve months on count three, twelve months on count
Muskingum County, Case No. CT2012-0031                                                 3


five, and twenty-four months on count six, all to be run concurrently. See Sentencing

Entry, April 23, 2012.

       {¶6}   On May 23, 2012, appellant filed a notice of appeal. He herein raises the

following sole Assignment of Error:

       {¶7}   “I.   THE TRIAL COURT ABUSED IT'S (SIC) DISCRETION IN

SENTENCING THE DEFENDANT TO AN AGGREGATE SENTENCE OF TWO

YEARS.”

       {¶8}   In his sole Assignment of Error, appellant contends the trial court abused

its discretion in sentencing him to two years in prison. We disagree.

       {¶9}   In State v. Kalish, 120 Ohio St.3d 23, 896 N.E.2d 124, 2008–Ohio–4912, a

plurality opinion, the Ohio Supreme Court established a two-step procedure for

reviewing a felony sentence. The first step is to “examine the sentencing court's

compliance with all applicable rules and statutes in imposing the sentence to determine

whether the sentence is clearly and convincingly contrary to law.” Kalish at ¶ 4. If this

first step is satisfied, the second step requires the trial court's decision be reviewed

under an abuse-of-discretion standard. Id.

       {¶10} Furthermore, the decision of whether to implement a plea bargain rests in

the sound discretion of the trial court. State v. Gastaldo, Tuscarawas App.No.

98AP010006, 1998 WL 667893, citing Akron vs. Ragsdale (1978), 61 Ohio App.2d 107,

399 N.E.2d 119, paragraph one of the syllabus. A decision rejecting a plea bargain

should be accompanied by the trial court's reasons, absent facts and circumstances

otherwise appearing which permit an evaluation of the decision. Gastaldo, supra, citing

Ragsdale at paragraph two of the syllabus.
Muskingum County, Case No. CT2012-0031                                                   4


       {¶11} In the case sub judice, the sentences at issue are all within the statutory

ranges for third, fourth, and fifth-degree felonies. See R.C. 2929.14(A)(3), (A)(4), and

(A)(5). The trial court, in its sentencing entry, stated in pertinent part as follows: “The

Court has considered the record, all statements, any victim impact statement, the pre-

sentence report prepared, the plea recommendation in this matter, as well as the

principles and purposes of sentencing under Ohio Revised Code §2929.11 and its

balance of seriousness and recidivism factors under Ohio Revised Code §2929.12.”

Judgment Entry, April 23, 2012, at 1.

       {¶12} Upon review, we hold the trial court did not abuse its discretion in

sentencing appellant to prison for twenty-four months, despite the joint community

control recommendation, as the terms were within the statutory ranges, the trial court

considered the purposes and statutory factors for sentencing, and the trial court duly

considered the presentence investigation report, any specifics of which are not brought

forth in either of the present briefs.

       {¶13} Appellant's sole Assignment of Error is therefore overruled.

       {¶14} For the reasons stated in the foregoing, the decision of the Court of

Common Pleas, Muskingum County, Ohio, is hereby affirmed.

By: Wise, J.
Delaney, P. J., and
Farmer, J., concur.

                                             ___________________________________

                                             ___________________________________

                                             ___________________________________

                                                                 JUDGES
JWW/d 1129
Muskingum County, Case No. CT2012-0031                                          5


          IN THE COURT OF APPEALS FOR MUSKINGUM COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT




STATE OF OHIO                            :
                                         :
       Plaintiff-Appellee                :
                                         :
-vs-                                     :         JUDGMENT ENTRY
                                         :
JOSHUA PUCKETT                           :
                                         :
       Defendant-Appellant               :         Case No. CT2012-0031




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Muskingum County, Ohio, is affirmed.

       Costs assessed to appellant.




                                         ___________________________________


                                         ___________________________________


                                         ___________________________________

                                                            JUDGES